~ Case 1:19-cv-02133-RGA Document1-1 Filed 11/14/19 Page 1 of 2 PagelD #: 23

US. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

Philadelphia District Office
BOE Market Sheet, Sisite 1908
Philadelphia, PA 19107-3127
State, Local and Tribal Programm: Mixager Facsimile: (215) 440-2847
kurt jung@ecoc. gov
October 7, 2019
Lorener Wooten
3402 Comwall Square Drive, Apt 104
Riverview, FL 33578

RE: Wooten v. City of Wilmington
EEOC Charge No.: 17C-2018-00559
FEPA No.: WOO70518

Dear Ms. Wooten:

Please allow this correspondence to serve as 2 notice that your attomey’s request for a Notice of
Right to Sue has been sent to the U.S. Department of Justice:

The Equal Employment Opportunity Commission (EEOC) has received your atiomey’s request
for the issuance of a Notice of Right to Sue in connection with the above-referenced charge.
Because the Respondent in this charge is from the public sector under Title VI of the Civil
Rights Act, the Notice of Right to Sue must be issued by the U.S. Department of Justice.
Therefore, the request has been forwarded to that Agency for action. The Department of Fustice
. will act on your request as soon as possible and issue the Notice of Right to Sue directly to you.
You will then have 90 days from your receipt of the Notice of Right to Sue to file a private
lawsuit in Federal District Court.

If you have any further questions concerning the issuance of the Notice of Right to Sue, you may
write to the Department of Justice at the following address:

Karen Ferguson, Civil Rights Analyst
U.S. Department of Justice ;
Empl Litipation Sect
Patrick Henry Bldg, Room 4239

10* & Constitution Ave., N.W.
Washington, DC 20530-0001

Please note that with the issuance of this letter, the EEOC will discontinue its administrative
processing of this charge.

 

WM Ot] Wd 11 AON 6102

1ULSid
Ah MMII

Du

i

oom
Teal

Beat «2

mat
—S

SUVMY
!YNOI L
“Case 1:19-cv-02133-RGA Document 1-1 Filed 11/14/19 Page 2 of 2 PagelD #: 24

2

 

Philadelphia, PA 19102
(Counsel for Ciaxging Pasty)

Tara Dirocen Gryan Esq.

City of Wilmington Law Department —
$00 N. Frenei Stnest, 9th Soar
Wiimingont, DE 19801

(Counsel for Respondent)
